

101 HR 5399 IH: National Security and Federal Lands Protection Act
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5399IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Gooden of Texas (for himself, Mr. Babin, Mr. Rosendale, Mr. Weber of Texas, Mr. Estes, Mr. Fallon, and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit certain actions that impede border security on certain Federal land, and for other purposes.1.Short titleThis Act may be cited as the National Security and Federal Lands Protection Act .2.Prohibition on actions that impede border security on certain Federal land(a)Prohibition on Secretaries of the Interior and AgricultureThe Secretary of the Interior or the Secretary of Agriculture shall not impede, prohibit, or restrict activities of U.S. Customs and Border Protection on Federal land located within 100 miles of an international land border that is under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture, to execute search and rescue operations and to prevent all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband through the international land borders of the United States.(b)Authorized activities of U.S. Customs and Border ProtectionU.S. Customs and Border Protection shall have immediate access to Federal land within 100 miles of the international land border under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture for purposes of conducting the following activities on such land that prevent all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband through the international land borders of the United States:(1)Construction and maintenance of roads.(2)Construction and maintenance of barriers.(3)Use of vehicles to patrol, apprehend, or rescue.(4)Installation, maintenance, and operation of communications and surveillance equipment and sensors.(5)Deployment of temporary tactical infrastructure.(c)Clarification relating to waiver authority(1)In generalNotwithstanding any other provision of law (including any termination date relating to the waiver referred to in this subsection), the waiver by the Secretary of Homeland Security on April 1, 2008, under section 102(c)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note; Public Law 104–208) of the laws described in paragraph (2) with respect to certain sections of the international border between the United States and Mexico and between the United States and Canada shall be considered to apply to all Federal land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture within 100 miles of the international land borders of the United States for the activities of U.S. Customs and Border Protection described in subsection (c).(2)Description of laws waivedThe laws referred to in paragraph (1) are limited to the Wilderness Act (16 U.S.C. 1131 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Historic Preservation Act (16 U.S.C. 470 et seq.), Public Law 86–523 (16 U.S.C. 469 et seq.), the Act of June 8, 1906 (commonly known as the Antiquities Act of 1906; 16 U.S.C. 431 et seq.), the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), the National Park Service Organic Act (16 U.S.C. 1 et seq.), the General Authorities Act of 1970 (Public Law 91–383) (16 U.S.C. 1a–1 et seq.), sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625, 92 Stat. 3467), and the Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note; Public Law 101–628).(d)Protection of legal usesThis section shall not be construed to provide—(1)authority to restrict legal uses, such as grazing, hunting, mining, or public-use recreational and backcountry airstrips on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture; or(2)any additional authority to restrict legal access to such land.(e)Effect on State and private landThis Act shall—(1)have no force or effect on State or private lands; and(2)not provide authority on or access to State or private lands.(f)Tribal sovereigntyNothing in this section supersedes, replaces, negates, or diminishes treaties or other agreements between the United States and Indian tribes.